internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b2-plr-115947-00 date date legend parent target sub sub sub company official company employee date a date b date c dear this responds to a letter dated date in which your authorized representatives requested an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file an election additional information regarding your request was submitted in letters dated date and date the extension is being requested for parent as common parent of the consolidated_group to file an election statement under sec_1_1502-13 of the income_tax regulations regarding a transaction described in sec_1_1502-13 the election the material information submitted for consideration is summarized below parent is the common parent of an affiliated_group the group that included sub sub sub and target in addition to other subsidiaries that are not material to this request the group files a consolidated_return on a calendar_year basis and the members use the accrual_method of accounting prior to date a parent owned percent of the stock of sub and sub target was a wholly-owned subsidiary of sub and sub was a wholly-owned subsidiary of sub on date a parent contributed percent of the stock of sub to sub on the same day sub distributed a dividend to sub of percent of the stock of target also on date a sub contributed percent of the stock of target to sub as a result of the transaction described above sub recognized gain on its distribution of the target stock under sec_311 however under sec_1_1502-13 this gain was not currently taken into account on date b sub sold percent of the target stock to a third party with regard to the stock sale the parties to the transaction elected asset sale treatment under sec_338 on date c the group filed its federal_income_tax return for its taxable_year that included date b the election under sec_1_1502-13 was not attached to the return or otherwise filed following date c company official company employee and outside cpa discovered that the election had not been timely filed the statute_of_limitations under sec_6501 has not expired for the group’s taxable_year in which the election should have been made or for any year affected by the election the election was required to be made on the original return filed for group’s tax_year that included date b which was filed on date c for various reasons the election was not filed sec_1_1502-13 provides in part that if an election is made pursuant to paragraph f ii certain transactions are recharacterized to prevent the items of the selling member of the group s from being taken into account or to provide offsets to those items sec_1_1502-13 provides relief to consolidated groups in the case of transactions for which an election is made under sec_338 paragraph f ii c applies to a deemed liquidation of t under sec_332 as a result of an election under sec_338 under paragraph f ii c the buying member of the group b is treated with respect to each share of the stock that it holds in another corporation t as recognizing as a corresponding_item any loss or deduction it would recognize determined after adjusting stock basis under sec_1_1502-32 if sec_331 applied to the deemed liquidation for all other federal_income_tax purposes the deemed liquidation remains subject_to sec_332 the amount of b’s loss or deduction under paragraph f ii c is subject_to limitation under paragraph f ii c sec_1_1502-13 requires that an election to apply paragraph f ii be made in a separate statement and use the specific language provided in the regulations additionally the election must be filed with the group’s income_tax return for the year of t’s liquidation or other transaction a separate election must be made for each application of sec_1_1502-13 under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards that the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case parent as the common parent of the consolidated_group was required by the regulations to file the election on date c however for various reasons the election was not filed subsequently parent filed this request under sec_301_9100-1 and sec_301_9100-3 for an extension of time to file the election because the time for filing the election is fixed by the regulations ie sec_1_1502-13 the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent to file the election provided that parent shows it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent company official company employee outside cpa and authorized representatives explain the circumstances that resulted in the failure to timely file a valid election the information also establishes that tax professionals were responsible for the election that parent relied on them to timely make the election and that the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations made we conclude that parent has shown that it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date_of_issuance of this letter for parent to file the election the above extension of time is conditioned on the taxpayers’ parent and subsidiaries tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the district director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ liability is lower sec_301_9100-3 parent as the common parent of the consolidated_group is instructed to amend the group’s federal_income_tax return for the year that included date b and to file the election in accordance with the provisions of the regulations applicable to the election additionally a copy of this letter must be attached to the amended_return the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referred to in this letter specifically no opinion is expressed as to whether the group qualifies to make the election in addition no opinion is expressed as to the tax effects or consequences of filing the election late which are not specifically set forth in the above ruling notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any shall apply this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours associate chief_counsel corporate by ken cohen acting chief branch
